DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I in the reply filed on 11/12/2020 is acknowledged. 
Upon further search and consideration, the two groups have been rejoined. The restriction requirement set forth in the office action of 11/12/2020 is withdrawn.

Claims 1-3, 7-9, 14, 16-17, 24-29, 32-33 and 38-40 are pending in the application and examined on the merits.

Claim Rejections - 35 USC § 112
Claim 14, 29, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 14, 29, and 39 recite “the first, the second, the third and the fourth RRS is independently selected from the group consisting of attB, attP, FRT, loxP, mutants thereof and tandem repeats thereof.”
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. In the instant case, SEQ ID NO: 1 and 2 (i.e. attB and attP) are the only species whose complete structure is disclosed. While the genus encompasses a large number of variants that have the same activity and function as attB and attP, the genus encompasses a large number of variants and molecules that have a different 
Next, then, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (i.e. other than nucleotide sequence), specific features and functional attributes that would distinguish different members of the claimed genus. In the instant case, the only other identifying characteristic that it is a site of recombination. Such a functional limitation cannot be an identifying characteristic for the claimed diverse genus of molecules since by Applicant’s definition of attB, attP, FRT, loxP, mutants thereof and tandem repeats thereof all members of the claimed genus will have that characteristic.
The specification does not teach what core structure is responsible for the function of the RRS and therefore would be present in the mutants and tandem repeats thereof. Therefore the members of the genus claimed as a whole is not conveyed. 
Applicant’s attention is directed to MPEP 2163 regarding Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, "Written Description" Requirement.
In conclusion, Applicant’s disclosure of two species (i.e. SEQ ID NO: 1 and 2) of the claimed broad genus is not deemed sufficient to reasonably convey to one skilled in the art that Applicant was in possession of the claimed broad genus at the time the application was filed. Thus it is concluded that the written description requirement is not satisfied for the claimed genus.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-3, 7-9, 14, 16-17, 24-29, 32-33 and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calos et al. (WO2015/073703; IDS Reference Foreign Patent No. 1 filed on 09/10/2018).
Regarding claims 1 and 38, Calos et al. teaches a method for inserting a polynucleotide sequence of interest into a genome of a cell (Abstract). Said method is for the purpose of improving upon current methods of gene insertion such as those mediated by retroviruses, lentiviruses, transposons, and non-homologous end-joining results in random integration as there is a lack of control over transgene insertion site, copy number, and orientation compromises the precision of experiments. Additionally, these methods often have limits on the size of the DNA that can be inserted. (para. 0003). 
The method comprises introducing a targeting construct into the cell wherein the cell contains in its genome a landing pad comprising sequentially a first attP (i.e. a first RRS), a first negative selectable marker, and a second attP (i.e. a second RRS) (Fig 1A, 2; Abstract; para 0006, 0029, 0061, 0067, 0082, 0095, 0101, 0142). Additionally the nucleic acid targeting construct comprises: an exchange cassette comprising sequentially an attB (i.e. a third RRS), the polynucleotide sequence of interest, and an attB (i.e. a fourth RRS) and additionally a selectable cassette comprising a negative selectable marker (Abstract, para. 0059, 0082, 0095, 0101, 0131, 0160). 
The method further comprises expressing phiC31 and Bxb2 in the cell (i.e. expressing the site specific recombinase) which recognizes the first and third RRS (para 0006, 0012, 0061-0062, 0078, 0082). Additionally this method maintains the cell under a condition that facilitates a recombination between phiC31 first recombination (i.e. first RRS) and phiC31 second recombination sites (i.e. the third RRS) and a recombination between the Bxb1 first recombination site (i.e. second RRS) and Bxb1 second recombination site (i.e. fourth RRS), wherein at least the recombination between the first and the third RRS is mediated by the site-specific recombinase (para. 0006-0007, 0060-0062, 0082). 
Lastly the method comprises selecting a site-specific integration of the polynucleotide sequence of interest into the genome of the cell (Fig 1A, 0006, 0082, 0144).
Regarding claims 2 and 3, Calos et al. discloses that the landing pad of the present invention is located at the H11 locus (i.e. RIDGE) (Fig 1A, 2; Abstract; para. 0067, 0082). 

Regarding claims 8, 9, 27, and 28, Calos et al. teaches the landing pad further comprises a positive selectable marker which can be a neomycin resistance gene, a puromycin resistance gene, a blasticidin S resistance gene or a hygromycin resistance gene (Fig 1A, 0082, 0095, 0101, 0144-0145).
Regarding claim 14, 29, and 39, Calos et al. teaches that the first, second, third, and fourth RRS are attB or attP (Fig 1A, 2; para. 0061, 0144).
Regarding claim 16, Calos et al. teaches recombination between the second and the fourth RRS is mediated by Bxb1 (i.e. a second site-specific recombinase) (Fig 2; para. 0110, 0112, 0145).
Regarding claim 17 and 33, Calos et al. teaches that the landing pad further comprises a polynucleotide sequence encoding the phiC31 and Bxb1 integrases (i.e. site-specific recombinase) (Abstract, para. 0012, 0061-0062).
Regarding claims 24 and 25, Calos et al. discloses an isolated cell wherein the landing pad of the present invention is located at the H11 locus (i.e. RIDGE) wherein the landing pad comprises sequentially, a first attP (i.e. a first RRS), a first negative selectable marker, and a second attP (i.e. a second RRS) (para 0006, 0029, 0061, 0067, 0082, 0095, 0101, 0142).
Regarding claim 32, Calos et al. teaches that the first or second RRS is recognized by site-specific recombinases such as Bxb1 and phiC31 (Fig 1A; para. 0006, 0061-0062)
Therefore the invention is anticipated by the time of the effective filing date.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7-9, 14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,932,607 (hereinafter ‘607). Although the claims at both claim sets are directed towards non-patentably distinct methods of inserting a polynucleotide sequence into a genome of a human cell. More specifically:
Regarding instant claims 1-3, 7 and 16, Claims 1 and 2 of ‘607 recites inserting a polynucleotide sequence into a genome of a pluripotent stem cell (i.e. cell) comprising introducing a circular nucleic acid comprising the polynucleotide sequence flanked by a phiC31 first recombination site and a Bxb1 first recombination site (i.e. a targeting construct comprising an exchange cassette comprising a 3rd RRS, sequence of interest and 4th RRS, and introducing a phiC31 integrase and Bxb1 integrase (i.e. site specific recombinases) wherein  the cell comprises a second phiC31 recombination site and a second Bxb1 recombination site (i.e. landing pad comprising 1st and 2nd RRS) at H11 locus (i.e. landing pad is a RIDGE). Furthermore Claim 1 of ‘607 recites maintaining the cell underconditions which facilitate simulatenous recombination between the phiC31 first recombination site and phiC31 second recombination site  and the Bxb1 first recombination site and Bxb1 second recombination site (i.e. maintaining conditions which facilitate recombination between 1st and 3rd RRS and the 2nd and 4th RRS). 
Although the claims of ‘607 do not specifically recite a negative selectable marker, the specification discloses that the circular DNA inserted in claim 2 comprises a 1st and 2nd RRS and selective markers which can be negative and can be thymidine kinase (Col 15, line 45 - Col 16, line 6).
Regarding instant claims 8 and 9, the method of claim 1 as previously stated involves a landing pad at the H11 locus. The specification teaches that said landing pad can comprise a selectable marker which can be positive and can be a neomyocin resistance gene (Col 27, lines 14-20).
Regarding instant claim 14, Claims 3-6 of ‘607 recite the 1st-4th recombination sites can be either attP or attB. 
Therefore these claims are rejected on the grounds of nonstatutory obviousness-type double patenting




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635